         Case 1:19-cr-00725-JPO Document 186 Filed 04/06/21 Page 1 of 2




                                                    April 6, 2021


VIA E CF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

                        Re: United States v. Parnas, et al., 19 Cr. 725 (S1)(JPO)

Dear Judge Oetken:

        We represent Andrey Kukushkin in connection with the above referenced matter. We
write with the consent of the government to respectfully request that cash bail posted on Mr.
Kukushkin’s behalf by his father, Felix Kukushkin, be formally assigned to Gerald B. Lefcourt,
P.C. in order to secure legal fees in the defense of this prosecution.
        By way of background, Mr. Kukushkin appeared before this Court for arraignment on
October 17, 2019, at which time he was released upon the signing of a $1 million appearance
bond, which was secured by $100,000 in cash, real property, and co-signed by three financially
responsible persons. Additional conditions of his release were set. Mr. Kukushkin has been
fully compliant with the terms of his release and many of the most onerous now have been
modified or eliminated, including home confinement and location monitoring.
       The defense of this action has been costly. Mr. Kukushkin would like to continue his
representation by the undersigned, however, his only means of doing so is to have the $100,000
cash posted by his father assigned to the Firm. The government has no objection to the
assignment and Felix Kukushkin has agreed to the assignment as well as executed a formal
         Case 1:19-cr-00725-JPO Document 186 Filed 04/06/21 Page 2 of 2

                                                               The Honorable J. Paul Oetken
                                                               United States District Judge
                                                               Southern District of New York
                                                               April 6, 2021
                                                               Page 2

assignment reflecting same. See Exhibit A. The Southern District Clerk’s Office, however,
requires a formal court order to effectuate the agreed-to assignment.
        Accordingly, with the consent of the government and Felix Kukushkin, Mr. Kukushkin
respectfully requests that the Court enter the annexed Order assigning the $100,000 posted by his
father to Gerald B. Lefcourt, P.C. and authorizing its refund to Gerald B. Lefcourt, P.C. at such
time as those funds are exonerated, released and/or ordered returned by the Court.
       Thank you for your consideration and attention to this matter.


                                                    Respectfully submitted,



                                                    /s Gerald B. Lefcourt
                                                    Gerald B. Lefcourt
cc:    All counsel (via ecf)
